Exhibit 10.8

 

RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award (the “Award”) is granted as of «Grant_Date» by
Greater Bay Bancorp (the “Company”), to «Fname» «Lname» (the “Grantee”) in
accordance with the following terms and conditions:

 

  1. Award. The Company hereby irrevocably awards the Grantee «RS_Granted»
shares of Common Stock of the Company (the “Shares”), no par value, pursuant to
the Greater Bay Bancorp Amended and Restated 1996 Stock Option Plan, as the same
may from time to time be amended (the “Plan”), upon the terms and conditions and
subject to the restrictions herein. All capitalized terms not defined herein
shall have the meanings given them in the Plan.

 

  2. Term. Subject to earlier termination as provided in the Plan, this Award
shall terminate on «Expiration_Date», in accordance with the provisions of
Section 6(a) below.

 

  3. Restrictions. This Award shall be subject to the risk of forfeiture set
forth in Section 4 and the restrictions on transfer set forth in Sections 5.

 

  4. Termination of Service and Forfeiture of Restricted Stock. In the event
that the Grantee’s Service as an Employee terminates:

 

  (a) As a result of such Grantee’s death or Total and Permanent Disability, or
in the event of Grantee’s Retirement, the term of the Award shall expire, and
any Restrictions on the Award immediately shall lapse upon such death, Total and
Permanent Disability or Retirement, but not later than the expiration date
specified in Section 2 above.

 

  (b) As a result of termination by the Company for cause as defined in the
Plan, or any other event resulting in the termination of Grantee’s Service not
specified in Section 4(a) above, the Award shall expire 30 days after the
Company’s notice or advice of such termination is dispatched to Grantee. In the
event that a Grantee’s Service terminates for cause, or any other event
resulting in the termination of Grantee’s Service not specified in Section 4(a)
above, the Shares subject to the Award shall be earned only to the extent such
Shares were earned as of the date of such termination. In such event, the
Grantee shall forfeit the right to earn any Restricted Stock subject to the
Award as to which vesting has not yet occurred, and the Restricted Stock so
forfeited shall be returned to the Company.

 

  5. Restrictions on Transfer. This Award and all rights hereunder may not be
transferred by the Grantee other than by will, by written beneficiary
designation or by the laws of descent and distribution. During the lifetime of
the Grantee, Restricted Stock may only be earned by and issued to the Grantee.
No non-permitted transferee of a Grantee shall have any right in or claim to any
assets of the Plan, nor shall the Company be subject to any claim for benefits
hereunder.

 

Page 1 of 5



--------------------------------------------------------------------------------

  6. Lapse of Restrictions.

 

  (a) Longevity Restrictions. Subject to forfeiture as provided in Section 4,
the Restrictions shall lapse with respect to 100% of the Shares covered in this
Award, in the following non-cumulative installments:

 

  (1) such Restrictions shall lapse with respect to 20% of the Shares on
«Vest1Date»;

 

  (2) such Restrictions shall lapse with respect to 20% of the Shares on
«Vest2Date»;

 

  (3) such Restrictions shall lapse with respect to 20% of the Shares on
«Vest3Date»;

 

  (4) such Restrictions shall lapse with respect to 20% of the Shares on
«Vest4Date»;

 

  (5) such Restrictions shall lapse with respect to 20% of the Shares on
«Vest5Date».

 

  (b) Change in Control. Upon a Change in Control, all Restrictions shall lapse.

 

  (c) Delivery of Certificates; Withholding Taxes. Upon the lapse of the
Restrictions, the Company shall cause new certificates with respect to such
Shares to be issued and delivered to the Grantee, free from the legend provided
for in Section 7 and any of the other Restrictions. Notwithstanding the
foregoing, no such new certificate shall be delivered to the Grantee unless and
until the Grantee shall have paid to the Company in cash the full amount of all
federal and state withholding or other employment taxes applicable to the
taxable income of the Grantee resulting from the Award of Restricted Stock or
the lapse of the Restrictions or withholding is otherwise provided for to the
satisfaction of the Board of Directors.

 

  (d) Treatment of Fractional Shares. For vesting purposes, any fractional
Shares shall be rounded down to the nearest whole number, provided that such
fractional Shares shall be aggregated and vested on the date when all
Restrictions lapse or expire.

 

Page 2 og 5



--------------------------------------------------------------------------------

  (e) Action by Board of Directors. The Board of Directors of the Company shall
have the authority, in its sole and absolute discretion, to accelerate the time
at which any or all Shares granted hereby shall vest, or to remove any or all of
the Restrictions applicable to such Shares whenever the Board of Directors may
determine that such action is appropriate by reason of changes to applicable tax
or other laws.

 

  7. Legend. Until all Restrictions lapse and new certificates are issued
pursuant to Section 6(c), certificates representing shares of Restricted Stock
issued pursuant to this Agreement shall bear the following legend:

 

“The shares represented by this certificate are subject to reacquisition by
Greater Bay Bancorp, and such shares may not be sold or otherwise transferred
except pursuant to the provisions of the Restricted Stock Award Agreement by and
between Greater Bay Bancorp and the registered owner of such shares.”

 

  8. Certificate for the Shares.

 

  (a) Until all Restrictions have lapsed, the Secretary or such other escrow
holder as the Board of Directors may appoint shall retain custody of the stock
certificates representing the Restricted Stock subject to the Award; provided,
however, that in no event shall the Grantee retain physical custody of any
certificates representing shares of Restricted Stock awarded to him or her.

 

  (b) The Grantee further agrees that simultaneously with his or her execution
of this Agreement, he or she shall execute stock powers in favor of the Company
with respect to the Shares granted hereunder and that he or she shall promptly
deliver such stock powers to the Company.

 

  9. Rights as a Stockholder. Upon the delivery of Restricted Stock to the
escrow holder pursuant to Section 8(a), the Grantee shall have all the rights of
a stockholder of the Company with respect to the Restricted Stock, subject to
the Restrictions and the Restricted Stock Agreement, including the right to vote
the Restricted Stock and the right to receive all dividends or other
distributions paid or made with respect to the Restricted Stock; provided,
however, that any additional Shares of Restricted Stock to which Grantee shall
be entitled as a result of stock dividends, stock splits or any other form of
recapitalization in respect of Shares of Restricted Stock subject to
Restrictions shall also be subject to the Restrictions until the Restrictions on
the underlying shares of Restricted Stock lapse or expire. Grantee acknowledges
that any dividends paid to Grantee with respect to any Share of the Restricted
Stock prior to the lapse of any Restrictions with respect to such Share shall be
compensation income rather than dividend income unless Grantee has made an
election under Section 83(b) of the Code with respect to such Share.

 

Page 3 of 5



--------------------------------------------------------------------------------

  10. Removal of Legends on Certificates and Return of Stock Powers. When the
Company delivers to the Grantee the certificates in respect of Shares
distributed pursuant to Section 6(c) above, the Grantee shall also receive back
the related stock power held by the Company pursuant to Section 8(b) above. The
distributed Shares shall be free of the Restrictions and such certificate shall
not bear the legend provided for in Section 7 above.

 

  11. Adjustments for Capital Changes. In the event of any change in the
outstanding shares of the Company’s Stock resulting from any stock dividend or
split, recapitalization, merger, consolidation, spin-off, reorganization,
combination or exchange of shares, or other similar capital adjustment, or other
increase or decrease in such shares without receipt or payment of consideration,
the Board of Directors shall adjust this Award in accordance with the Plan.

 

  12. Plan and Plan Interpretations as Controlling. The terms of the Plan are
incorporated herein by reference and a copy of the Plan as currently in effect
is attached hereto. This Award and the terms and conditions herein set forth are
subject in all respects to the terms and conditions of the Plan, which are
controlling. All determinations and interpretations of the Board of Directors
shall be binding and conclusive upon the Grantee or his or her legal
representatives or beneficiary with regard to any questions arising hereunder or
under the Plan. Terms used in this Agreement have the same meanings as the
definitions of those terms in the Plan.

 

  13. Grantee Employment. Nothing in this Agreement shall limit the right of the
Company to terminate the Grantee’s employment, or otherwise impose upon the
Company any obligation to employ or accept the services of the Grantee.

 

  14. Code Section 83(b) Election. Grantee agrees to notify the Company
immediately in writing in the event Grantee makes an election under Section
83(b) of the Internal Revenue Code (or any successor provision) or corresponding
provisions of state or local tax laws with respect to this Award. In that event,
any required withholding and/or employment tax payments as a result of such
election shall thereupon be made. Such withholding may be from the Grantee’s
compensation from the Company, from cash supplied by the Grantee, or (to the
extent permitted by law) Restricted Stock otherwise issuable to the Grantee.

 

  15. Assignment. The terms of this Agreement shall be binding upon the
beneficiaries, executors, administrators, heirs and successors of the Grantee.

 

  16. Securities Laws. The issuance of Restricted Stock shall be subject to any
federal or state securities law restrictions, as the Board of Directors is
advised by its counsel.

 

  17. Notices. Any notices provided for in this Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered to Grantee, five (5) days after deposit in the United States
mail, postage prepaid, addressed to Grantee at the address set forth in the
records of the Company or at such other address as is designated by written
notice to the Board of Directors.

 

Page 4 of 5



--------------------------------------------------------------------------------

  18. Separate Advice and Representation. The Company is not providing Grantee
with advice, warranties, or representations regarding any of the legal, tax or
business effects to Grantee with respect to the Plan or this Award. Grantee is
encouraged to seek legal, tax and business advice from Grantee’s own legal, tax
and business advisers as soon as possible. By accepting this Award and the
Shares covered thereby, Grantee acknowledges that Grantee has not relied on
legal, tax or business advice from the law firm of Manatt, Phelps & Phillips,
LLP (or any of its partners, employees or independent contractors) with respect
to the Plan or this Award and that such law firm represented solely the Company
with respect to the Plan and this Award. Grantee specifically waives any actual
or apparent conflict of interest of, and releases from any liability, such law
firm (and its partners, employees and independent contractors) with respect to
the Plan and this Award. By accepting this Award and the Shares covered thereby,
and by signing this instrument, Grantee acknowledges that Grantee is familiar
with the terms of the Agreement and the Plan, that Grantee has been encouraged
by the Company to discuss the Award and the Plan with Grantee’s own legal, tax
and business advisers, and that Grantee agrees to be bound by the terms of this
Agreement and the Plan.

 

Dated as of this      day of                , 2004.

 

Greater Bay Bancorp By:  

 

--------------------------------------------------------------------------------

   

Peggy Hiraoka, Executive Vice President

Human Resources

 

The undersigned:

 

  (a) Acknowledges receipt of the foregoing Award and understands that all
rights and liabilities with respect to this Award are set forth in this
Agreement and the Plan attached hereto;

 

  (b) Agrees that, in consideration of this Award, Grantee will comply with all
the terms and conditions of this Agreement and the Plan;

 

  (c) Acknowledges that as of the date of this Award, it sets forth the entire
understanding between the undersigned Grantee and the Company regarding the
acquisition of the Restricted Stock and supersedes all prior oral and written
agreements on that subject.

 

Dated as of this              day of                 , 2004.

 

By:  

 

--------------------------------------------------------------------------------

    «Fname» «Lname» SSN :   «SSN»

 

Page 5 of 5